UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 000-53723 TAURIGA SCIENCES, INC. (f/k/a Novo Energies Corporation) (Exact name of registrant as specified in its charter) Florida 65-1102237 (State or other jurisdiction ofIdentification No.) (I.R.S. Employer or organization) 39 Old Ridgebury Road Danbury, CT06180 (Address of principal executive offices)(Zip Code) (917) 796-9926 (Registrant's telephone number, including area code) Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, $.00001 Par Value (Title of class) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, everyInteractive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).þYeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filero Accelerated Filero Non-Accelerated Filero Smaller Reporting Companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNoþ As of November 12, 2013 the registrant had347,823,481 shares of its Common Stock, $0.00001 par value, outstanding. TABLE OF CONTENTS Pages PART I. FINANCIAL STATEMENTS Item 1. CONSOLIDATED FINANCIAL STATEMENTS: 3 Consolidated Balance Sheets as of September 30, 2013 (unaudited) and March 31, 2013 3 Consolidated Statements of Operations and Comprehensive Loss for the six months ended September 30, 2013 and 2012, and for the period December 12, 2011 (inception of development) to September 30, 2013 (unaudited) 4 Consolidated Statements of Cash Flows for the six months ended September 30, 2013 and 2012, and for the period December 12, 2011 (inception of development) toSeptember 30, 2013 (unaudited) 5 Consolidated Statement of Stockholders’ Equity (Deficit) for the period December 12, 2011 (inception of development) to September 30, 2013 (unaudited) 7 Notes to Consolidated Financial Statements (unaudited) 9 Item 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 17 Item 3. QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK 19 Item 4. CONTROLS AND PROCEDURES 19 PART II. OTHER INFORMATION Item 1. LEGAL PROCEEDINGS 21 Item 1A. RISK FACTORS 21 Item 2. UNREGISTERED SALE OF EQUITY SECURITIES AND USE OF PROCEEDS 21 Item 3. DEFAULTS UPON SENIOR SECURITIES 25 Item 4. MINE SAFETY DISCLOSURES 25 Item 5. OTHER INFORMATION 25 Item 6. EXHIBITS 25 2 ITEM 1FINANCIAL STATEMENTS TAURIGA SCIENCES, INC. AND SUBSIDIARY (Formerly Immunovative, Inc. and Subsidiary) (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED BALANCE SHEETS September 30, March 31, (Unaudited) ASSETS Current assets: Cash $ $ Other receivables Investments - available for sale securities - Prepaid expenses - Total current assets Equipment, net of depreciation Other assets: Intangible, net of amortization - Total assets $ $ LIABILITIES AND STOCKHOLDERS'DEFICIT Current liabilities: Notes payable $ $ Convertible notes, net of discounts Accounts payable Accrued interest Accrued expenses Accrued professional fees Total current liabilities Stockholders' deficit Common stock, par value $0.00001; 1,000,000,000 shares authorized, 303,662,975 and 226,449,077 issued and outstanding at September 30, 2013 and March 31, 2013 Additional paid-in capital Accumulated deficit from prior operations ) ) Accumulated deficit during development stage ) ) Accumulated other comprehensive loss ) ) Total stockholders' deficit ) ) Total liabilties and stockholders' deficit $ $ See accompanying notes to unaudited consolidated financial statements. 3 TAURIGA SCIENCES, INC. AND SUBSIDIARY (Formerly Immunovative, Inc. and Subsidiary) (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (UNAUDITED) Period from December 12, (Inception of For the Three Months ended For the Six Months Ended Development) September 30, September 30, to September 30, Operating expenses General and administrative $ Impairment of advances to Immunovative Therapies, Ltd. for future stock ownership - - Depreciation and amortization expense Total operating expenses Loss from operations ) Other income (expense) Interest expense ) ) ) - ) Loss on conversion of debt - - ) - ) Gain on settlement of law suit - Amortization of debt discount ) - ) ) ) Total other income (expense) ) 10 ) ) Net loss ) Other comprehensive income Translation adjustment ) Impairment on available for sale investments ) - ) - ) Total other comprehensive income ) ) ) Comprehensive loss $ ) $ ) $ ) $ ) $ ) Net loss per share (basic and diluted) $ ) $ ) $ ) $ ) Weighted average common shares outstanding Basic and diluted See accompanying notes to unaudited consolidated financial statements. 4 TAURIGA SCIENCES, INC. AND SUBSIDIARY (Formerly Immunovative, Inc. and Subsidiary) (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENT OF STOCKHOLDERS' DEFICIT For the period from inception December 12, 2011 to September 30, 2013 (UNAUDITED) Deficit Deficit accumulated Accumulated Additional accumulated during the other Total Number of paid-in from prior development comprehensive stockholders' shares Amount capital operations stage income (loss) deficit Balance March 31, 2012 $ $ $ ) $ ) $ ) $ ) Sale of common stock under private placement agreements at $0.10 to $0.15 per share Amendment to former chief executive officer's employment agreement at $0.10 per share 25 Issuance of shares under consulting contract for strategic planning officer at $0.10 per share 25 Issuance of shares to purchase domain name at $0.125 per share 2 Issuance of shares under consulting contracts at $0.10 to $0.29 per share Issuance of shares to convert Caete Invest & Trade, S.A. debt under conversion agreement 27 Conversion of accounts payable at $0.10 per share 16 Stock issued for commissions under private placement agreements 53 Commission expense paid with stock issuances under private placements ) ) Commission paid under private placement agreements in cash ) ) Issuance of shares to CEO under employment contract for achieving capital raise goal of $7,500,000 at $0.25 per share 25 Issuance of shares to former CEO under employment contract for achieving capital raise goal of $7,500,000 at $0.25 per share 25 Issuance of shares to CEO in lieu of salary at a price of $0.04 to $0.24 per share 4 Issuance of shares to JMJ Financial to obtain loan at $0.15 per share 2 Beneficial conversion feature related to JMJ Financial Issuance of shares to CEO as signing bonus under employment contract at $0.20 per share 15 Issuance of shares to CEO as additional compensation at $0.04 per share 40 Issuance of shares to CFO under consulting agreement at $0.06 to $0.20 per share 20 Issuance of shares to company attorneys for services rendered at$0.10 to $0.25 per share 22 Consulting contract vesting amortization adjustment ) ) Translation adjustment Net loss for the year ended March 31, 2013 ) ) Balance at March 31, 2013 $ $ $ ) $ ) $ ) $ ) See accompanying notes to unaudited consolidated financial statements. 5 TAURIGA SCIENCES, INC. AND SUBSIDIARY (Formerly Immunovative, Inc. and Subsidiary) (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENT OF STOCKHOLDERS' DEFICIT For the period from inception December 12, 2011 to September 30, 2013 (UNAUDITED) Deficit Deficit accumulated Accumulated Additional accumulated during the other Total Number of paid-in from prior development comprehensive stockholders' shares Amount capital operations stage income (loss) deficit Issuance of shares to chief financial officer at $0.04 to $0.07 per share $
